Case 2:17-cv-03107-JS Document 32 Filed 08/05/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RODNEY HANDY, JR., : COURT OF COMMON PLEAS
PHILADELPHIA COUNTY
Plaintiff,
VS.
CIVIL ACTION

LEELONI PALMIERO, individually,

SGT. BALDOMERO, individually,
DETECTIVE ROBERT HAGY, individually,
DETECTIVE HORGER, individually,
DETECTIVE SULLIVAN, individually,
DOES 1-10, in their individual capacities,
RICHARD ROSS, in his official capacity,
CITY OF PHILADELPHIA POLICE
DEPARTMENT, and, THE CITY and
COUNTY OF PHILADELPHIA,

Defendants. : NO: 17-3107

 

PLAINTIFF’S PRETRIAL MEMORANDUM

Facts

On May 23, 2015, in the late evening, Plaintiff, Rodney Handy, Jr. attended the Hookah
lounge, known as Pasa La Hookah Lounge. Plaintiff exited uneventfully the lounge and started
to walk to his car. While Plaintiff was sitting in his car, he became a victim of a shooting for no
apparent reason. Plaintiff was shot severely in his left foot. Shortly thereafter, the police
arrived, and accused the Plaintiff of being a perpetrator and involved in a crime with no facts or
evidence. Although the Plaintiff was in extreme pain, and required immediate surgery and
medical attention, the offending police officers accused the Plaintiff of either shooting himself
and/or being involved in a crime.

Plaintiff was taken on an emergency basis to Aria Hospital where he was further

questioned by police as if he was a suspect in a crime. Plaintiff had just completed surgery and

PHDATA 4841940 1
Case 2:17-cv-03107-JS Document 32 Filed 08/05/19 Page 2 of 4

was heavily medicated. The offending police officers proceeded to interrogate him as if he was a
criminal and procured a warrant under false pretenses without any facts and/or bases to believe
Plaintiff, Rodney Handy, Jr. was involved in any crime whatsoever. Specifically, the offending
officers had not one fact of any wrongdoing or evidence to indicate that the Plaintiff could have
been involved in any crime.

The following day, the offending officers and others, perhaps as many as five or six
police officers and a number of cars raided Plaintiff's house with a false warrant and conducted
an extensive investigation finding absolutely no evidence of any criminal involvement in the
incident referred to above. The Plaintiff was hospitalized at the time; however, his elderly
mother, Darlene Handy and his sister, Deanne Handy, as well as various neighbors, including
Sherman Washington and Eric Hill were either present or in the proximity of the area at the time
of the incident.

Plaintiff suffered severe humiliation, embarrassment and mental anguish as a result of
this incident. In addition, various articles and writings appeared in the Philadelphia Daily News
and on the internet which further added to Plaintiff's humiliation, embarrassment and emotional
distress.

Liability

Plaintiff will prove that because the search warrant was procured with no factual basis
and further was predicated on misleading information that the Defendants conducted an illegal
search and seizure and is liable under civil rights laws. Plaintiff will further prove that despite a
procurement of the warrant that the offending officers failed to provide any reasonable basis and
in fact, by doing so actively misrepresented the results of their investigation and therefore, acted

without any reasonable cause.

2 PHDATA 4841940_1
Case 2:17-cv-03107-JS Document 32 Filed 08/05/19 Page 3 of 4

Damages

Plaintiff will prove that he was embarrassed, humiliated and suffered extreme emotional
distress as a result of the incident. Further, that the publications of information that was false
and misleading exacerbated this horrific situation and caused Plaintiff severe emotional and
mental distress from the incident.

Witnesses
1. Plaintiff, Rodney Handy, Jr.
2. Plaintiffs mother, Darlene Handy - 6351 E. Fairston Drive, Philadelphia, PA 19120
3. Plaintiffs sister, Darlene Handy — 6351 E. Fairston Drive, Philadelphia, PA 19120
4, Eric Hill (neighbor) — 6357 Fairston Drive, Philadelphia, PA
5. Sherman Washington - 227 E. Fairston Drive, Philadelphia, PA
6. Joshua Anderson (address to be determined)
1. Defendant, Sergeant Baldomero
2. Defendant, Sergeant Palmiero
Outstanding Issues

1. Defendants have failed a motion for summary judgment that has not yet been

resolved.

2. Plaintiff has filed a Motion to Strike Defendants’ Answer which has not yet been

resolved.
Offers
Plaintiffs last demand to resolve the matter was $25,000 before further action.

The Defendants have offered $5,000 to settle the matter.

3 PHDATA 4841940. 1
Case 2:17-cv-03107-JS Document 32 Filed 08/05/19 Page 4 of 4

Plaintiff requested a settlement conference, and Defendants indicated they would not

offer any further funds for resolution of the matter.

Trial Length

3-4 days.

Respectfully submitted,

 

David B. Sherman, Esquire
SOLOMON, SHERMAN & GABAY
8 Penn Center, Suite 2200

1628 JFK Boulevard

Philadelphia, PA 19103

(215) 665-1100

Attorney for Plaintiff, Rodney Handy, Jr.
Dated: August , 2019

4 PHDATA 4841940. 1
